Title: From James Madison to James Monroe, 29 September 1803
From: Madison, James
To: Monroe, James


Sir,
Department of State Sept. 29th 1803.
I have recieved your several letters down to Augt. 11th.
The considerations on which you declined proceeding to Madrid have all the weight with the president which you allowed to them. It is accordingly his instruction that you remain at London notwithstanding my letter of July 29. until the contrary be signified to you, or until you shall find in a change of circumstances a clear invitation to Madrid on the subject committed to you and Mr. Pinckney.
At the date of the letter just referred to, it was not only presumed that you had proceeded to join Mr. Pinckney but it was not known that Spain was so averse to the cession made by France to the United States or that France considered the moment so unfavorable for the negotiations with Spain which she had promised to befriend. These reasons for delay are strengthened by the evidence which is developing itself, that the most important part of the territory desired from Spain is comprehended in the conveyance to the United States from France a circumstance materially diminishing the urgency of the residuary acquisition from Spain and this acquisition however at a proper time, and on proper terms is of sufficient importance to the United States to be kept steadily in view.
The Spanish government by its minister here has entered an express caveat against the right of France to transfer Louisiana to any other power and the same idea has been signified at Madrid to Mr. Pinckney. It is nevertheless highly improbable that Spain will resist otherwise than by remonstrance the execution of our bargain with France altho’ in the arrangements on foot for this purpose it will be prudent to have regard to the possibility of a more serious opposition from her.
Hoping that by hastening this letter to Baltimore it may reach Mr Purviance before he departs, I limit it to the purpose above explained. With sentiments of Great Respect & Consideration, I remain, Sir, Your Most Obt Sert.
James Madison
 

   
   RC (DLC: Rives Collection, Madison Papers); letterbook copy (DNA: RG 59, IM, vol. 6). RC in a clerk’s hand, signed by JM; marked “(Triplicate)”; docketed by Monroe: “From Mr Madison approving my coming to London.” Italicized words are those encoded by a State Department clerk and decoded here by the editors (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:352 n. 1). RC decoded interlinearly by Monroe.



   
   Miscoded “consi governor ations.”



   
   Miscoded “very ight.”



   
   Miscoded “at.”


